690




               OFFICE   OF THE   AITORNEY     QENERAL      OF TEXAS

                                     AUSTIN

0-COMAI
 --




   Ronomble John  W. Splsa, K. D., Dsln
   Unlrerwity of Texao, Yeflloal Branoh
   Uslveoton,Texar
   Dear Sir:




             Iour letter of Feb
   ot thlr department rclstlug
   Auatln for 8 lloenre to pr8U

                Enolo6urer w%th yo                       4 th8t ii160 &6tin
                                                          of rolrnoe degree
                                                          8 B8dNr  de@'Oe~
                                                        6 had nlae years of
   tesohlng    experienoe
   whethe+ or not Xl6
   tramthe rtmteof                                      rtate se a proter-
   8loid nurse.
                                               ad6 46    fOll0W6!


                                          aharaoter nho h&56 *
                                        a a proferrion81 nur6e  from
                                       maentr   sre equal to there
                                       ltlual qu8llflo8tion6 8h8ll
                                 oee required in thir law, rno~ be
                                 o praotioe nurrlng in thir St&e
                                 , provldsd 8 fee or tlfteen aol-
                                  Board by suah spplieant.*

             Before a profsrrianal nurse from another 6tate may be
   gl%nted a llosnse to prootlo4 nurolng in thlr state tithout ex-
   a6Matlon,  it mu6t appaar:

               (1) that ahe hold6 a registration osrtlfiaatr 86
          8 professloaal nur64 fr4m anothar stabe;
                                                                      691   I
Honorable         John W. Spi46, paga 2



                   (2)    that the requirement6 of 6uoh other ltste
        al-4     4f@lSl   t0 tho64 Of T4X86; 8nd

             -(S) thnt her IndIvidu81 qusllfio~tlone are e-
        @V8lbnt   t0 those r4qUir4d by the 6tStUte6 Of r4X86.


          Th464 faotr murt apo48r befor the Board ef i?Jwr8eu-
nlnero of Texae I6 suthorlsed to grsnt a liesnor to a prOfOe-
elonal nur6e from another 6tate wlthout exuolnation.

          Under th4 hnguage  of the rtatute    It I8 indlepene8ble
that the nurse hold a regi6trstion oertlfioate    frou another
etate. ff.Ui86 huuetln doe6 not hold luoh 8 oert~tloate, It 18
our opinion that the Board would not be suthorlred, under Art-
1014 4521, to grant her a lloenre to praotioe nurring In Texae.

          Th4 ooadltlon *whore requlremente 8re lqu81 to thoee
o? Toura  Involve6 8 faot flndlng by the Board that the lrwe
of the rtate from which tha nuree hold6 8 rrgI6tratisn oertlfl-
eate equal thoec in Texar.

          The eondItlon 'whore lndIvidu81 qu8lIfloatieae eh811
be equivalent to tho68 ZWqUIXWd In thle l8u* likewIre lavolver
a t8ot finding by the Board in the light af the following befin-
Itionr of the term u4quivalent.n

          Qquiva14ntY mesne eq,url In value, foroe, me8nlng, or
llk4; &en equsl 60 tar 86 oonoerne matter under oone~t%errtlon
or squal in worth or v8lue, power, defeot, Import, and like.
Vol. 1, Word6 md Phra6e6, Fourth eerier,   psge 905; olting At-
lantio Ohrlatlan (lolSeg8 v. Hlnas, 152 3.E. 79'7.

          The vor4 *equivalent* means eaual In value,    worth,,
idor,          or elgnlflaanoe,
                          but meaning to $8 attaohed  to word In
laoh lnetano4 depend4  upon  oiroum6t6noea.   Vol. 8, W0rUe and
Phra686, Fifth 3eric6,  page 74’7’1;oItIn& Callahan v. Telpter,
185 A. 400.

           If HI66 Austin hold6 a regirtratlon certifio804        from
snother stat4  and, a6 a faatual      matt4r, the requirsmentr of
6uoh etate arc) equal  to   thO6e of Tex6.6, and if, 86 8 f8OtUSt
BStber, the !nd.IVlduSl qUaldfi4??tiOn6     a? )4i86 Aurtin 8re lq uiV-
alent, in the light of the fore$joIng deZInltIon8, to there re-
quIre6 In the liurse’s   law of T4x84, Hi66 Au6tin is entitled to
bc granted a llocn44 to praotloe nurrtng In Oh16 State wIthout
examination, Drovlded thr required fee ir paid. Cornrercleljr,
                                                                   692


Honorable Jahn W. Spire, page 3



11 the64 faOt6 do not 4xllt, whloh must be dstermlned by the
Board, the Board would be Justified In relurlng to grant the
lioense;
           Inasmuch a6 all of the fact6 incident to the 8ppli-
o8tlOn Of MI66 Austin are not before thle department, and, In
the final  analyrlr, proeent raot queationr to be rerolved by
thr Board In It6 UIsoretIon, we o8nnot oategorlo8llr rule wheth-
er or not Xi68 Auatln 16 entitled to a licen6e to pr8otIoe
nurrlng In this State unbar th4 provlslone of fu%Iole 4621. We
tl'U6t, howevtr, that ths Board will b4 enabled, In the light of
this dI6ou66Ion, to properly aircharge It6 duty ln rerpeot to
ml.66 Aulrtin.



/$gligg;*                          AT
      ATTCRqI';“ijLA